Citation Nr: 1436620	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, sleep disorder, and generalized anxiety disorder, to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in part denied the Veteran service connection for PTSD. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for an acquired psychiatric disorder.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran originally specifically sought service connection for PTSD, depression, anxiety, and a sleep disorder, and the record shows he has also had diagnoses of depressive disorder, and generalized anxiety disorder, but a rating decision was only issued for PTSD.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision.

The Board notes that while the Veteran originally submitted a Notice of Disagreement for the issue of entitlement to an increased rating for a cervical spine disability, the Veteran limited his appeal to an acquired psychiatric disorder on his VA Form 9 dated April 2011 and again in a correspondence in October 2011.  Thus the issue of increased rating for a cervical spine disability is not before the Board.


In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder that he has suffered from ever since he dove into a pool during service, hitting his head on the bottom and incurring a cervical spine disability.

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In January 2009, the Veteran's VA treatment records indicated he had a "pending SSDI" claim.  In November 2012 VA treatment records, the Veteran indicated he was "on a disability."  Here, these references to "SSDI" and being "on disability" as a source of income does not clearly identify his particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon these references, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Second, the Veteran has stated multiple times that his psychiatric issues, including drug abuse, stem from his service-connected neck injury.  The Veteran has a history of drug abuse, but reported in his August 2014 hearing that he had been sober three years.  He has managed to abstain from cocaine abuse, but relapsed regarding opioid use in 2013, and was noted to be intoxicated May 2012.  He also had to spend time in jail for a DUI in October 2012.  The Veteran was seen in September 2011 for a VA examination for compensation and pension purposes, however he indicated in later treatment records that he was drinking until November 2011, then was sober again until May 2012.

The Board finds that the September 2011 VA examination report is inadequate.  First, it appears likely that the Veteran was not sober at the time; given his sobriety currently, an additional opportunity should be provided.  Second, the 2011 examination did not result in an opinion on secondary service connection.  Such is necessary to decide the claim. 

On remand, the Veteran must be afforded a new examination, to specifically include determining whether his acquired psychiatric disorder was caused or aggravated by his service-connected disabilities, as well as a new examination to address direct service connection, including the notation upon separation from service that the Veteran suffered from "depression or excessive worry," now that the Veteran appears to have been sober for at least a year  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, and if so, whether they are for the psychiatric disability for which he now seeks service connection.  If the disability benefits are pertinent to the claim on appeal, attempt to obtain the records associated with any SSA decision.  All efforts to do so must be documented, and any negative replies recorded.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record and provide opinions as to the following: 

a.  whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to the Veteran's July 1976 separation examination, in which he indicated he suffered from "depression or excessive worry."  

b.  whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disability was caused by the Veteran's service-connected cervical spine disability.

c.  whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disability is aggravated by the Veteran's service-connected cervical spine disability.

If the examiner determines that any psychiatric disorder is aggravated by any of the Veteran's service-connected disabilities, the examiner should report the baseline level of severity of the psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the psychiatric disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



